TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-16-00049-CV



                                   Betty Sampleton, Appellant

                                                v.

              Federal National Mortgage Association, a/k/a Fannie Mae, Appellee


           FROM THE COUNTY COURT AT LAW NO. 1 OF CALDWELL COUNTY
            NO. 6057, HONORABLE EDWARD L. JARRETT, JUDGE PRESIDING


                                 MEMORANDUM OPINION


                Betty Sampleton appeals from a judgment awarding possession in a forcible detainer

suit. Her opening brief was originally due on April 20, 2016. After Sampleton failed to timely

file her brief, the Clerk of this Court sent notice to her—on May 11, 2016—advising that her brief

was overdue and that if she did not file a brief or otherwise respond with a reasonable explanation

by May 23, 2016, her appeal would be subject to dismissal for want of prosecution.1 The May 23

deadline has passed, and to date Sampleton has not filed a brief or otherwise responded.

Accordingly, we dismiss this appeal for want of prosecution.2




       1
           See Tex. R. App. P. 38.8(a)(1) (if appellant fails to timely file a brief, this Court is
empowered to dismiss the appeal for want of prosecution unless appellant reasonably explains the
failure and appellee is not significantly injured by that failure).
       2
           See id. R. 42.3(b).
                                           __________________________________________

                                           Bob Pemberton, Justice

Before Chief Justice Rose, Justices Pemberton and Bourland

Dismissed for Want of Prosecution

Filed: June 22, 2016




                                              2